        Case 1:19-cv-10520-VEC-OTW Document 21 Filed 01/13/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   :
OTTO A. VERNON,                                                    :   ORDER
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   19-CV-10520 (VEC) (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         The parties shall advise the Court by January 22, 2021 as to whether they jointly

consent to decision of this action by a United States Magistrate Judge (that is, the

undersigned), pursuant to the consent form available on the Southern District website and

attached. If both parties consent, they should complete counterparts of the form and file such

on the docket. If either or both parties do not consent, counsel shall report to chambers that

the parties do not consent, without indicating any particular party’s consent or non-consent.

This Order is not meant to interfere in any way with the parties’ absolute right to decision by a

United States District Judge, but is merely an attempt at preserving scarce judicial resources

and reminding the parties of their option pursuant to 28 U.S.C. § 636(c).

         The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff.
       Case 1:19-cv-10520-VEC-OTW Document 21 Filed 01/13/21 Page 2 of 3



        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.


        SO ORDERED.

                                                            s/ Ona T. Wang
Dated: January 13, 2021                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                 2
                   Case 1:19-cv-10520-VEC-OTW Document 21 Filed 01/13/21 Page 3 of 3
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
